                                                                       Mark David Shirian P.C.
                                                             228 East 45th Street, Suite 1700B

MEMO ENDORSED
                                                                           New York, NY 10017
                                                                        Direct: (516) 417-0201
                                                                     Facsimile: (212) 898-0163
                                                                Email: mshirian@shirianpc.com
                                              November 14, 2019
VIA ECF
Honorable Valerie Caproni                          USDC SDNY
United States District Judge                       DOCUMENT
United States District Court                       ELECTRONICALLY FILED
Southern District of New York                      DOC #:
40 Foley Square, Room 240                          DATE FILED: 11/14/2019
New York, New York 10007

                                      Re:     Ramirez v. Michael Cetta Inc., d/b/a Sparks Steak
                                              House
                                              Case 1:19-cv-00986 (VEC)

Dear Judge Caproni:

       I am a member of Mark David Shirian P.C., attorney for the plaintiff, in the above-
referenced action. I write to respectfully request a further extension of the fact discovery deadline
from November 20, 2019 to December 20, 2019 and to adjourn the pretrial conference presently
scheduled for November 22, 2019. Defendant opposes the application and has requested Plaintiff
include its position (provided by Defendant’s counsel and set forth below), in this letter.

Plaintiff’s Position

        On or about September 30, 2019, the Defendant filed a request for an extension of the fact
discovery deadline and an adjournment of the pretrial conference from October 25, 2019, which
was granted and the fact discovery deadline is presently November 20, 2019. A pretrial conference
is presently scheduled for November 22, 2019 and the parties were directed to submit a joint
preconference letter on November 14, 2019.

        To date, the parties exchanged further written discovery and the Plaintiff appeared for her
deposition on November 11, 2019. The deposition of Defendant as well as the deposition of non-
party witness Miguel Flores is presently scheduled for November 15, 2019. The reason for the
request for an extension is that I am a solo practitioner and Plaintiff would like to take the
deposition of Sayed (last name unknown), a current employee of Defendant and possibly other
current employees of Defendant. Plaintiff will be severely prejudiced if an extension of time is not
granted to conduct depositions of individuals who may have pertinent information about Plaintiff’s
allegations.
            This is Plaintiff’s first request for an extension of time, however Defendant’s counsel does
     not consent to Plaintiff’s request.

            In the alternative, in the event that this request is not granted, I write to respectfully request
     a four- day extension of time for the parties to submit a joint preconference letter, which is
     presently due on November 14, 2019.

     Defendant’s Position

             Defendant objects to Plaintiff’s request to extend the discovery deadline.

             The Court’s September 30, 2019 Order extended the discovery deadline to November 20,
     2019. The Court stated: “[t]he Court warns the parties that it is highly unlikely it will grant another
     extension absent extraordinary circumstances.” See Dkt. No. 19 (September 30, 2019 Order). The
     mere fact that Plaintiff’s counsel is a “solo practitioner” (see “Plaintiff’s Position” supra) hardly
     constitutes extraordinary circumstances warranting another extension of the discovery deadline.

            Notably, Plaintiff’s counsel did not advise Defendant’s counsel of his intent to depose any
     non-party witness until November 11, 2019 -- ten days prior to the discovery deadline, and has not
     served any notice or subpoena for any such non-party witness testimony.

            Accordingly, Defendant respectfully requests that Plaintiff’s application to extend the
     discovery deadline be denied.

             Defendant does not oppose Plaintiff’s request to a four-day extension of time to submit a
     joint preconference letter.

             Thank you for your consideration of this request.


                                                     Respectfully submitted,

                                                       s/ Mark D. Shirian

                                                     Mark D. Shirian

Application DENIED. The parties may submit their joint
preconference letter no later than November 19, 2019.

SO ORDERED.


                             11/14/2019
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
